Per Curiam.
The authority and power of a court of record to require a party to give security for costs is purely statutory and must be found in the statute or it does not exist. There is no provision in the Civil Practice Act or Municipal Court Code whereby *71a non-resident defendant who has set up a counterclaim in his answer can be compelled to give security for costs.
Order reversed, with ten dollars costs, and motion granted, with ten dollars costs.
All concur. Present — Lydon, Hammer and Frankenthaler, JJ.